Clarke, J.
(concurring):
I concur in the reversal of this order on the dissenting opinion of this court on the former appeal (139 App. Div. 28, 35). I think this case is governed by Matter of Cramer (170 3ST. Y. 271), and that, on the death of Elsa, Emma took in her own right under her mother’s will. She is, therefore, not accountable for anything received from her mother’s estate.
Scott, J., concurred.
Decree reversed and proceedings remitted to Surrogate’s Court for action in accordance with opinion.